DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is resending the Non-Final rejection, Mailed on March 2, 2022.The previous Non-Final rejection, Mailed on March 2, 2022, is withdrawn herewith, and a new Non-Final rejection is mailed to include some missed items.

Election/Restrictions
Applicant’s election without traverse of group I, specie A2B1, reading on figure 4 and 12, claims 1, 4, 6-8, and 11in the reply filed on December 20, 2021 is acknowledged. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2005/0190290) in view of Hitoshi (JP 2009099591A).
Regarding claim 1, Sun, figure 5, discloses a printed circuit board device for an image capture module for a camera, the printed circuit board device comprising: a printed circuit board (404) with a first main surface and a second main surface opposite from the first main surface (see figure); an image sensor (408) situated on the first main surface of the printed circuit board (see figure); and at least one copper layer (Hard plate layer, 402. Though, copper layer not specifically, disclosed, obvious to use a metal layer, such as, copper in order to have rigidity. Additionally, see explanation below) that contains copper at least in part, and/or a carbon layer situated on the second main surface and formed for stabilization of the printed circuit board. 
Hitoshi, figure 1, discloses an image sensor device with an image sensor (102), a substrate (110), and metal (113, aluminum copper alloy), on the other surface of the substrate.
Therefore, it would have been obvious to a person having ordinary skill in the art to provide the board of Sun with the layer on the other surface of the board formed of metal, such as copper, as taught by Hitoshi, in order to enhance the strength of the board, avoiding bending or warping.

Regarding claim 4, the modified board of Sun further discloses wherein a first coefficient of expansion of the printed circuit board is greater than a second coefficient of expansion of the copper layer and/or the carbon layer (obvious as substrate 404, as disclosed is formed of any inflexible or flexible material circuit board, paragraph 0029, 

Regarding claim 11, the modified board of Sun, as applied to claim 1 above, figure 5, further discloses an image capture module with a printed circuit board device, the printed circuit board comprising: a printed circuit board (404) with a first main surface and a second main surface opposite from the first main surface (see figure); an image sensor (408) situated on the first main surface of the printed circuit board; and at least one copper layer that contains copper at least in part, and/or a carbon layer situated on the second main surface and formed for stabilization of the printed circuit board (obvious as applied to claim 1 above).

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun as applied to claim 1 above, and further in view of Schaaf (US 2010/0170085).
Regarding claim 8, the modified board of Sun does not disclose wherein the at least one copper layer and/or the carbon layer is incorporated into a duromer material.
Schaaf (US 2010/0170085), discloses a circuit board with the copper layer bonded with duromer. Schaaf further discloses use of duromer provide better strength against distortion (paragraph 0061). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Sun with the at least one copper.
Claims 1, 4, 6, 7, and 11are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi (JP2009099591A).
Regarding claim 1, Hitoshi, figure 1, discloses a printed circuit board device for an image capture module for a camera, the printed circuit board device comprising: a printed circuit board (101) with a first main surface and a second main surface opposite from the first main surface; an image sensor (102) situated on the first main surface of the printed circuit board; and at least one copper layer that contains copper at least in part, and/or a carbon layer situated on the second main surface and formed for stabilization of the printed circuit board (obvious as layer 113 comprises carbon particle with insulating material or can be formed of aluminum copper alloy, see the description).

Regarding claim 4, the modified board of Hitoshi further discloses wherein a first coefficient of expansion of the printed circuit board is greater than a second coefficient of expansion of the copper layer and/or the carbon layer (not explicitly disclosed, but the coefficient of expansion will apparently be selected to have desired control on the strength to avoid deforming the board). 


Regarding claim 6, the modified board of Hitoshi further discloses wherein the carbon layer includes at least one carbon fiber, the at least one carbon fiber having a ply with multiple carbon fibers oriented in parallel (not explicitly disclosed, but obvious as carbon fiber having a ply with multiple carbon fibers oriented in parallel is old and kwon in the art, have desired strength, avoiding deforming of the board). 

Regarding claim 7, the modified board of Hitoshi further discloses at least one further carbon layer that is situated on a carbon layer surface of the carbon layer, at least one further carbon fiber of the further carbon layer being situated extending perpendicularly or in parallel to the at least one carbon fiber of the carbon layer (not explicitly disclosed, but obvious in order to have desired strength, avoiding deforming of the board).

Regarding claim 11, the modified board of Hitoshi further discloses, as applied to claim 1 above, an image capture module with a printed circuit board device, the printed circuit board comprising: a printed circuit board (101) with a first main surface and a second main surface opposite from the first main surface (see figure); an image sensor (102) situated on the first main surface of the printed circuit board; and at least one copper layer that contains copper at least in part, and/or a carbon layer situated on the second main surface and formed for stabilization of the printed circuit board (obvious as layer 113 comprises carbon particle with insulating material or can be formed of aluminum copper alloy, see the description, as applied to claim 1 above).

Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi as applied to claim 1 above, and further in view of Schaaf (US 2010/0170085).
Regarding claim 8, the modified board of Hitoshi does not disclose wherein the at least one copper layer and/or the carbon layer is incorporated into a duromer material.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the modified board of Hitoshi with the at least one copper layer and/or the carbon layer is incorporated into a duromer material, as taught by Schaaf, in order to enhance the bonding strength.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang (US 2011/0043687), figure 2-3, discloses a printed circuit device with a printed circuit board (121), and image sensor (122), and base pads (1202) on the other surface of the board to protect the device from vibration (paragraph 0018).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847   
                                                                                                                                                                                                     IBP / February 25, 2022.